DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0174128 A1 to Oren et al. (Oren), in view of Publication No.: US 2020/0344635 A1 to Lu et al. (Lu). 
	As to Claim 1, Oren discloses a master station device connected to a secondary station device through a fronthaul (Fig. 4, ‘in the example DRDS environment 400, a FHU 410 connects via front haul ports 470 to multiple BTSs 401, 402, 403’, ¶ 0036). 
Oren does not expressly disclose a first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type; and a second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type.
However, Lu discloses a first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. The split configuration of Fig. 4 may be used when the first type of traffic is NB-IoT traffic and the second type of traffic is LTE traffic’, ¶s 0070-0071); and 
a second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type; and a second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type’ as disclosed by Oren into Lu to control and monitor traffic delays in different radio access technology (RAT) in wireless communication system, Lu ¶ 0036.  
	As to Claim 2, Oren further discloses a controller configured to determine transmission schemes through the fronthaul, one of the transmission schemes for the first base station signal processor and another of the transmission schemes for the second base station signal processor being determined separately (Fig. 4, ‘the BBU side 400B has an added FH interface to the GPP-based platform 402, while the FH interface between the BBU 400B and the GPP-based platform 402 carries FH data for the NB-IoT traffic’, ¶ 0072).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
	As to Claim 3, Oren further discloses wherein the controller is configured to determine the transmission schemes through the fronthaul and a radio transmission scheme for the secondary station device based on information indicating transmission quality of the fronthaul (Fig. 4, ‘the BBU side 400B has an added FH interface to the GPP-based platform 402, while the RRU 400A and the CPRI interface can remain unchanged. The FH data carried by CPRI contains both LTE FH data and NB-IoT FH data, while the added second FH interface between the BBU 400B and the GPP-based platform 402 carries FH data for the NB-IoT traffic’, ¶ 0072).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
	As to Claim 4, Oren further discloses wherein the information indicating the transmission quality of the fronthaul is based on a result of measurement of quality of a known signal transmitted through the fronthaul, the known signal being a signal known between the master station device and the secondary station device (Figs. 3A and 6, ‘the network node 600 is also configured to communicate the first type of traffic signals (interpreted to be measured known signals, ¶ 0045)  with a second network node 602 for a second part of baseband processing of the first type of traffic signals using a GPP implemented processor. This operation may be performed by the communication circuit C, depending on the implementation, basically as described 
	As to Claim 5, Oren further discloses wherein the known signal is to be transmitted from the secondary station device to the master station device through the fronthaul (‘to accomplish this, an additional FH (Fronthaul) interface may be used between the non-GPP-based base station and the GPP-based platform.  The second network node 602 is configured to communicate a first type of traffic signals with a first network node 600 where a first part of baseband processing of the first type of traffic signals performed using a non-GPP implemented processor. This operation may be performed by a communication module 602A in the second network node 602, e.g. in the manner described above for action 310’, ¶s 0040 and 0089), and 
the master station device further comprises a measurement unit configured to measure the quality of the known signal (Fig. 6, ‘the second network node 602 is configured to communicate a first type of traffic signals with a first network node 600 where a first part of baseband processing of the first type of traffic signals performed using a non-GPP implemented processor. This operation may be performed by a communication module 602A in the second network node 602, e.g. in the manner described above for action 310’, ¶ 0089).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
As to Claim 6, Oren further discloses wherein the known signal is to be transmitted from the master station device to the secondary station device through the fronthaul (‘to accomplish this, an additional FH (Fronthaul) interface may be used between the non-GPP-based base station and the GPP-based platform.  The second 
 the information indicating the transmission quality of the fronthaul is feedback information of the result of the measurement of the quality of the known signal by the secondary station device (‘similar to Fig. 3A, the actions in Fig. 3B could be performed in the shown order for uplink communication where the first type of traffic signals are received from the first network node in action 310 before the baseband processing in action 312, or in a reverse order for downlink communication where the first type of traffic signals are sent to the first network node in action 310 after the baseband processing in action 312’, ¶ 0069).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
As to Claim 8, Oren further discloses wherein the controller is configured to determine the transmission schemes through the fronthaul and a radio transmission scheme for the secondary station device based on information on specified target quality (Figs. 3A and 6, ‘the network node 600 is also configured to communicate the first type of traffic signals (interpreted to be measured known signals, ¶ 0045)  with a second network node 602 for a second part of baseband processing of the first type of traffic signals using a GPP implemented processor. This operation may be performed by the communication circuit C, depending on the implementation, basically as 
As to Claim 9, Oren discloses a secondary station device connected to a master station device through a fronthaul, the secondary station device  (Fig. 4, ‘in the example DRDS environment 400, a FHU 410 connects via front haul ports 470 to multiple BTSs 401, 402, 403’, ¶ 0036). 
Oren does not expressly disclose a first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type; and a second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type.
However, Lu discloses a first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. 
a second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. The split configuration of Fig. 4 may be used when the first type of traffic is NB-IoT traffic and the second type of traffic is LTE traffic’, ¶s 0070-0071).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type; and a second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type’ as disclosed by Oren into Lu to control Lu ¶ 0036.  
As to Claim 10, Oren further discloses a transmitter configured to transmit a known signal to the master station device, the known signal being a signal known between the master station device and the secondary station device. (‘to accomplish this, an additional FH (Fronthaul) interface may be used between the non-GPP-based base station and the GPP-based platform.  The second network node 602 is configured to communicate a first type of traffic signals with a first network node 600 where a first part of baseband processing of the first type of traffic signals performed using a non-GPP implemented processor. This operation may be performed by a communication module 602A in the second network node 602, e.g. in the manner described above for action 310’, ¶s 0040 and 0089).  In addition, the same suggestion/motivation is used as the rejection for Claim 9.
  As to Claim 11, Oren further discloses wherein the secondary station device is configured to feedback, to the master station device, a result of measurement, by the secondary station device (‘similar to Fig. 3A, the actions in Fig. 3B could be performed in the shown order for uplink communication where the first type of traffic signals are received from the first network node in action 310 before the baseband processing in action 312, or in a reverse order for downlink communication where the first type of traffic signals are sent to the first network node in action 310 after the baseband processing in action 312’, ¶ 0069), of quality of a known signal transmitted by the master station device, the known signal being a signal known between the master station device and the secondary station device (Figs. 3A and 6, ‘the network first type of traffic signals (interpreted to be measured known signals, ¶ 0045)  with a second network node 602 for a second part of baseband processing of the first type of traffic signals using a GPP implemented processor. This operation may be performed by the communication circuit C, depending on the implementation, basically as described above for action 304’, ¶ 0084). In addition, the same suggestion/motivation is used as the rejection for Claim 9. 
As to Claim 12, Oren discloses a method of controlling communication by a master station device connected to a secondary station device through a fronthaul (Fig. 4, ‘in the example DRDS environment 400, a FHU 410 connects via front haul ports 470 to multiple BTSs 401, 402, 403’, ¶ 0036), the method comprising: 
obtaining information indicating transmission quality of the fronthaul (‘the system may include a front-haul unit coupled to the radio units and in communication with the base station. The front-haul unit may encapsulate access signals from the base station within digital transport streams for transport over the digital network. The front-haul unit may multicast digital transport transmission streams to multiple radio units in a virtual cell’, see abstract; see also ¶ 0013).
Oren does not expressly disclose determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately, the first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type, 

However, Lu discloses determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately (Fig. 4, ‘the BBU side 400B has an added FH interface to the GPP-based platform 402, while the RRU 400A and the CPRI interface can remain unchanged. The FH data carried by CPRI contains both LTE FH data and NB-IoT FH data, while the added second FH interface between the BBU 400B and the GPP-based platform 402 carries FH data for the NB-IoT traffic’, ¶ 0072),
the first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. The split configuration of Fig. 4 may be used when 
the second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. The split configuration of Fig. 4 may be used when the first type of traffic is NB-IoT traffic and the second type of traffic is LTE traffic’, ¶s 0070-0071).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately, the first base station signal processor having a first functional split configuration relating to a plurality of base station Oren into Lu to control and monitor traffic delays in different radio access technology (RAT) in wireless communication system, Lu ¶ 0036.  
 	As to Claim 13, Oren discloses a method of controlling communication by a secondary station device connected to a master station device through a fronthaul (Fig. 4, ‘in the example DRDS environment 400, a FHU 410 connects via front haul ports 470 to multiple BTSs 401, 402, 403’, ¶ 0036), the method comprising: 
transmitting a signal for the master station device to measure transmission quality of the fronthaul (‘referring again to Fig. 3, the RUs 350, may exchange access and incoming signals with the BTSs 301, 302, by way for the FHU 310. The access and incoming signals may be exchanged using digital transport streams which may be received and sent from the ports of network interface 330. The RUs 350 may transmit the access signals after extraction. The RUs 350 receive the incoming signals over multi-band antenna 361 and may sample and encapsulate the incoming signals for return transmission to the BTSs 301, 302 by way of the FHU 310’, ¶ 0042).
Oren does not expressly disclose determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately, the first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type, 

	However, Lu discloses determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately (Fig. 4, ‘the BBU side 400B has an added FH interface to the GPP-based platform 402, while the RRU 400A and the CPRI interface can remain unchanged. The FH data carried by CPRI contains both LTE FH data and NB-IoT FH data, while the added second FH interface between the BBU 400B and the GPP-based platform 402 carries FH data for the NB-IoT traffic’, ¶ 0072),
 the first base station signal processor having a first functional split configuration relating to a plurality of base station functional units for a first service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. The split configuration of Fig. 4 may be used when 
the second base station signal processor having a second functional split configuration relating to the plurality of base station functional units for a second service type (‘another example of how the embodiments herein may be used in practice, is illustrated in Fig. 4 where a network node 400 is split into one or more remote radio units 400A, denoted RRUs, and a central baseband unit 400B denoted BBU. This figure illustrates only one RRU for simplicity although such as network node may have any number of RRUs. Each RRU of such a split configuration could support one or more RATs.  In this example, the RRU 400A is capable of communicating traffic signals of at least two different RATs denoted RAT1, RAT2, as processed by the BBU 400B and the GPP platform 402. In further examples, two RRUs may be used to support RAT1 and RAT2 where one RRU supports RAT1 while the other RRU supports RAT2, or both RRUs may support both RAT1 and RAT2. The split configuration of Fig. 4 may be used when the first type of traffic is NB-IoT traffic and the second type of traffic is LTE traffic’, ¶s 0070-0071).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately, the first base station signal processor having a first functional split configuration relating to a plurality of base station Oren into Lu to control and monitor traffic delays in different radio access technology (RAT) in wireless communication system, Lu ¶ 0036.  

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Lu and further in view of Publication No.: US 2002/0136268 A1 to Gan et al. (Gan).
	As to Claim 7, Oren in view of Lu do not expressly disclose wherein the information indicating the transmission quality of the fronthaul is based on an error determination result of data transmitted through the fronthaul. 
However, Gan discloses wherein the information indicating the transmission quality of the fronthaul is based on an error determination result of data transmitted through the fronthaul (‘in block 130, performance data for communications channels is determined. For example, in a Bluetooth or an IEEE 802.15.1 FH communications system, some or all of the 79 channels may be tested to determine a received signal strength indication (RSSI) or by checking transmission quality based on transmission errors’, ¶ 0066).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the information indicating the transmission quality of the fronthaul is based on an error determination result of data transmitted through the fronthaul’ as disclosed by Gan into Oren in view of Lu to effectively select communication channels based on the performance in wireless communication system, Gan ¶ 0018.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463